CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 129 to Registration Statement No. 333-62298 on Form N-1A of our report dated January 29, 2009, relating to the financial statements and financial highlights of Dorfman Value Fund, one of the diversified series constituting Trust for Professional Managers, included in the Annual Report of Dorfman Value Fund filed on Form N-CSR of Trust for Professional Managers for the period ended November 30, 2008, and to the references to us under the headings "Financial Highlights" in the Prospectus and "Independent Registered Public Accounting Firm" in the Statement of Additional Information, which are part of such Registration Statement. Milwaukee,
